DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Nov. 11, 2020 has been entered. Applicant's amendments/remarks have been fully considered. Claims 5, 15 and 20 had been canceled.

Allowable Subject Matter
2.	Claims 1-4, 6-14 and 16-19 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1-4, 6 and 7 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…for each electrical signal associated with an analog input channel, reading an electrical current and reporting a measured current as an analog input value; for each electrical signal associated with a digital input channel, reading an electrical current, applying one or more thresholds to the measured current, and reporting a digital state associated with the measured current as a digital input value; for each electrical signal associated with an analog output channel, driving an electrical current based on an analog output value, reading the driven electrical current, and reporting the measured current as a readback value; and for each electrical signal associated with a digital output channel, driving a switch in the associated circuit path based on a digital output value.” as set forth in the claims.



Claims 16-19 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…wherein the I/O module further comprises a controller configured to: for each electrical signal associated with an analog input channel, read an electrical current and report a measured current as an analog input value; for each electrical signal associated with a digital input channel, read an electrical current, apply one or more thresholds to the measured current, and report a digital state associated with the measured current as a digital input value; for each electrical signal associated with an analog output channel, drive an electrical current based on an analog output value, read the driven electrical current, and report the measured current as a readback value; and for each electrical signal associated with a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Richard Tan/
Primary Examiner, Art Unit 2849